Citation Nr: 1106332	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  09-06 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for pulmonary embolism of both lungs has been 
received.

2.  Entitlement to service connection for pulmonary embolism.

3.  Entitlement to a rating in excess of 40 percent for venous 
thrombosis of the left leg, to include post phlebitis syndrome 
and stasis dermatitis.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
August 1966 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision by the Chicago, 
Illinois Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In his substantive appeal, the Veteran requested a hearing before 
a Veterans Law Judge in Washington, DC.  However, on a VA form 
646 submitted in July 2009, the Veteran's representative 
clarified that the Veteran did not want a hearing before the 
Board.  Thus, the Veteran's request for a hearing is deemed 
withdrawn.


FINDINGS OF FACT

1.  In a decision dated September 2002, the RO denied the 
Veteran's claim of service connection for pulmonary embolism.  He 
was properly notified and did not perfect an appeal, and that 
decision became final.

2.  Evidence received since the September 2002 RO decision is 
neither cumulative nor redundant of the evidence of record and 
relates to an unestablished fact necessary to substantiate the 
claim of service connection for pulmonary embolism.

3.  The Veteran has a current diagnosis of pulmonary embolism of 
the bilateral lungs that has been connected by competent, 
persuasive medical evidence to a service connected disorder.

4.  The evidence reflects that, throughout the period of appeal, 
the Veteran's venous thrombosis of the left leg, to include post 
phlebitis syndrome and stasis dermatitis, have been manifested by 
persistent edema with eczema with only intermittent ulceration.


CONCLUSIONS OF LAW

1.  As new and material evidence has been received, the claim for 
service connection for pulmonary embolism is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

2.  Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for pulmonary embolism are met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

3.  The criteria for an evaluation in excess of 40 percent for 
venous thrombosis of the left leg, to include post phlebitis 
syndrome and stasis dermatitis, have not been met.  38 U.S.C.A. 
§1155 (West 2002); 38 C.F.R. §§ 3.102, 4.104 Diagnostic Code 7121 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Specific to requests to reopen, a claimant must be notified of 
both the reopening criteria and the criteria for establishing the 
underlying claim for service connection.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).

The record reflects that the Veteran was mailed a letter in 
May 2005 advising him of what the evidence must show and of the 
respective duties of VA and the claimant in obtaining evidence.  
This letter also informed him of the bases for the denial of his 
prior claim for service connection for pulmonary embolism and 
informed him of what needed to be shown to successfully reopen 
his claim.  A March 2006 letter provided him with appropriate 
notice with respect to the disability-rating and effective-date 
elements of his claim.  

As the aforementioned notice letters were sent to the Veteran 
before the adjudication of his claim in February 2007, the Board 
finds that the notice and timing requirements enunciated in 
Pelegrini have been satisfied.  

The Board also finds the Veteran has been afforded adequate 
assistance in response to his claim.  The Veteran's service 
treatment records (STRs) are on file.  VA Medical Center 
treatment records have been obtained.  Private medical records 
are on file.  Neither the Veteran nor his representative has 
identified any outstanding evidence, to include medical records, 
which could be obtained to substantiate the claim.  The Board is 
also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in the 
RO's development and consideration of the claim were 
insignificant and non prejudicial to the Veteran. Accordingly, 
the Board will address the merits of the claims.

New and Material Evidence

VA law provides that a claimant may reopen a finally adjudicated 
claim by submitting new and material evidence.  New evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

In determining whether evidence is "new and material," the 
credibility of the evidence in question must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) has 
held, however, that evidence that is merely cumulative of other 
evidence in the record cannot be new and material even if that 
evidence had not been previously presented to the Board.  Anglin 
v. West, 203 F.3d 1343 (2000).
The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a responsibility to consider 
whether it is proper for a claim to be reopened.  Jackson v. 
Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In a September 2002 rating decision the RO determined that 
service connection was not warranted for pulmonary embolism.  It 
was noted, in essence, that although the Veteran had a history of 
pulmonary embolism relatable to an automobile accident he 
experienced while on active duty, he did not have a current 
diagnosis of a pulmonary embolism.  The Veteran did not perfect 
an appeal of the decision, and it became final.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.104 (2010).

The evidence received since the September 2002 rating decision 
includes private medical records from July 1974 through October 
2005, VA outpatient records from October 2001 through June 2005, 
VA examination reports from November 2006 and March 2008, and 
additional statements from the Veteran, his wife, and friends.

Based upon a comprehensive review of the record, the Board finds 
the evidence added to the claims file since the September 2002 
rating decision is neither cumulative nor redundant of the 
evidence of record and raises a reasonable possibility of 
substantiating the claim.  In particular, the May 2008 VA 
examination report provides a diagnosis of pulmonary embolism of 
the lungs and relates that condition to another service-connected 
disorder.

As the information provided in support of the application to 
reopen the claim for service connection for pulmonary embolism 
does include new and material evidence, the appeal as to that 
issue must be granted.

Service Connection

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. 
§ 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 Vet. 
App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of 
in-service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give 
"due consideration" to "all pertinent medical and lay evidence" 
in evaluating a claim to disability or death benefits.  Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir.2007).  In fact, competent medical evidence is not 
necessarily required when the determinative issue involves either 
medical etiology or a medical diagnosis.  Id. at 1376-77; see 
also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 
2009); Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. 
Cir.2006).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, 
regardless of its date, shows that the veteran had a chronic 
disorder in service or during an applicable presumptive period, 
and that the veteran still has such a disorder.  38 C.F.R. § 
3.303(b); Savage, 10 Vet. App. at 494-95.

Additionally, disability which is proximately due to, or results 
from, another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a 
nonservice-connected disease or injury that is proximately due to 
or the result of a service-connected disease or injury, and not 
due to the natural progress of the nonservice-connected disease, 
will be service connected.  However, VA will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at any 
time between the onset of aggravation and the receipt of medical 
evidence establishing the current level of severity of the 
nonservice-connected disease or injury.  38 C.F.R. § 3.310(b); 
see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

Service connection has previously been established for venous 
thrombosis of the left leg.  Based on a review of the record, and 
by extending reasonable doubt to the Veteran, the Board finds 
that service connection for pulmonary embolism of both lungs is 
warranted on a secondary basis to the service connected venous 
thrombosis of the left leg.  38 C.F.R. § 3.310(a).  

The Veteran underwent VA examination in March 2008.  The examiner 
reviewed the electronic VA medical records and noted that the 
Veteran had a deep vein thrombosis of the left lower extremity in 
2001 which was accompanied by a pulmonary embolism to the lungs.  
The Veteran said that since 2001, he was chronically short of 
breath at rest, although he felt like his lungs were moving air 
properly.  It was noted that the Veteran became short of breath 
when he walked for more than a block, and he had coughing fits 
when he walked more than a block.  The examiner observed that the 
Veteran's lungs were clear to auscultation in all fields 
bilaterally without wheezing, rales, or rhonchi.  It was further 
noted that the inpiratory phase was longer than the expiratory 
phase.  There was no egophony.  The examiner listed a diagnosis 
of pulmonary embolism condition of both lungs and opined that the 
Veteran's pulmonary embolism was caused by the Veteran's service 
connected venous thrombosis of the left leg.  The examiner 
explained that it was medically established that pulmonary 
embolism is a possible complication of venous thrombosis.

Significantly, none of the other evidence of record contradicts 
the March 2008 VA examiner's opinion.  The Board notes that 
separately in March 2008, the Veteran was administered a 
pulmonary function test at a VA facility.  In interpreting the 
test results, it was noted that due to the Veteran's variable 
effort, the resulting numerical values were rendered invalid and 
could not be used to assess for any comparative change in the 
Veteran's pulmonary function.  The test interpreter said that he 
could not render an opinion regarding the etiology of the 
Veteran's functional decrease, because the results of the test 
were invalid.  While this examination report does not weigh in 
favor of the claim, it also does not weigh against it, as the 
test administrator provided no opinion at all regarding the 
etiology of the Veteran's claimed disorder.

In light of the uncontradicted March 2008 VA examination report 
which provided a diagnosis of pulmonary embolism of both lungs 
and attributed that diagnosed disorder to the Veteran's service 
connected venous thrombosis, the Board finds that service 
connection for pulmonary embolism of both lungs is warranted on a 
secondary basis to the service connected venous thrombosis of the 
left leg.



Higher Ratings

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there 
is a question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, where, as here, the question 
for consideration is entitlement to a higher initial rating since 
the grant of service connection, evaluation of the medical 
evidence since the grant of service connection to consider the 
appropriateness of "staged rating" (assignment of different 
ratings for distinct periods of time, based on the facts found) 
is required.  Fenderson, 12 Vet. App. at 126.  

In this case, the RO assigned the current 40 percent rating for 
the Veteran's venous thrombosis of the left leg, to include post 
phlebitis syndrome and stasis dermatitis pursuant to 38 C.F.R. § 
4.104, Diagnostic Code 7121, indicating that his disability has 
been rated as a post-phlebitic syndrome.

A 40 percent disability rating is warranted for post- phlebitic 
syndrome where there is persistent edema and stasis pigmentation 
or eczema, with or without intermittent ulceration.  A 60 percent 
disability rating is warranted for persistent edema or 
subcutaneous induration, stasis pigmentation or eczema and 
persistent ulceration while a 100 percent rating is assigned for 
massive board-like edema, with constant pain at rest.  38 C.F.R. 
§ 4.104, DC 712 (2010).

In March 2005, the Veteran was hospitalized for a deep vein 
thrombosis in the left lower extremity.  The discharge summary 
reflects that there was edema pitting below the left knee, but 
the left thigh had no pitting edema.

In June 2005, a private examiner observed that the Veteran had 
pigmentation and discoloration in the lower two-thirds of the 
left leg with varicosities.  The examiner found no open sores or 
discharge on the left leg..  The left leg was larger than the 
Veteran's right leg.

A June 2005 VA dermatology note reflects that the Veteran 
complained of frequent swelling and cramping.  It was noted that 
the Veteran denied having any ulcerations.  The Veteran had 
recently received compression hose.  The examiner observed 
brawny, violaceous discolorations with thick, hyperkeratotic 
plaques.  There was no acute left lower extremity deep vein 
thrombosis at that time.

On VA examination in November 2006, the Veteran reported that he 
wore compression hose on a daily basis.  He had chronic daily 
aching that worsened with prolonged walking.  He reported chronic 
daily edema but denied having any open ulcerations of the leg.  
The examiner observed hyperpigmentation and superficial peeling 
consistent with stasis dermatitis.  The examiner found no 
ulcerations or skin breakdown.  The left leg was edematous.  The 
examiner said that the Veteran would best be limited to sedentary 
activities.

On VA examination in March 2008, the Veteran reported that his 
left lower extremity was always tender and had a chronic, red, 
flaky, itchy rash.  He said that he had a few ulcers and blisters 
over the legs at time.  He used moisturizers on an as-needed 
basis.  He wore a compression stocking daily and used an ointment 
to help control the symptoms of swelling and rash.  The examiner 
observed marked varicosities on the left lower extremity from the 
knee to the foot with marked stasis discoloration.  There was 2+ 
edema above the mid-shin with mild tenderness to palpation of the 
skin.  There were several areas of scarring from prior 
erythematous macular lesions.  The examiner specified that there 
were no active ulcers or scabs.

In December 2008, the Veteran's wife indicated that the Veteran's 
left leg would swell to almost twice the size of his right leg.  
She said that his leg was a dark purple in color.  She said his 
leg was scaly like a fish with indentures or pits.  She said that 
the Veteran had ulcers on his leg that would leak a clear liquid 
and blood.  Letters from a child, step-child, friend, and former 
employer all also indicate that the Veteran experienced swelling 
and ulcers on his left leg.

In December 2008, the VA examiner from March 2008 informed the VA 
that the Veteran's edema was not board-like.  She said that 
because she saw board-like edema so rarely, she knew she would 
have mentioned it if she observed board-like edema at the 
Veteran's prior examination.

Considering the pertinent evidence, the Board finds that a rating 
greater than 40 percent for the Veteran's venous thrombosis of 
the left leg, to include post phlebitis syndrome and stasis 
dermatitis is not warranted at any time during the period of 
appeal.  The Veteran clearly experiences persistent edema and 
stasis pigmentation with eczema with intermittent ulceration.  
However, none of the medical evidence of record indicates that 
the Veteran experiences persistent ulceration or board-like 
edema, as is required for a rating in excess of 40 percent under 
Diagnostic Code 7121.  

The Board has carefully considered the statements from the 
Veteran's wife, step-child, child, friend, and former employer.  
These statements provide evidence that the Veteran experiences 
ulcerations of his left leg.  However, the June 2005 private 
examiner, June 2005 VA dermatologist, November 2006 and 
March 2008 VA examiners all found that the Veteran did not have 
ulceration of the left leg.  As some of the evidence indicates 
that the Veteran experienced leg ulcers and some of the evidence 
indicates that he did not, the totality of the evidence indicates 
that the Veteran experiences intermittent ulceration.  Under 
Diagnostic Code 7121, persistent edema and stasis pigmentation or 
eczema with or without intermittent ulceration warrants a 40 
percent evaluation, and no higher.

The Board has also considered the applicability of other 
diagnostic codes for rating this disability, but finds that no 
other diagnostic code provides a basis for higher rating.  While 
the Veteran does have stasis dermatitis, none of the evidence of 
record indicates that more than 40 percent of his entire body or 
more than 40 percent of exposed areas are affected, or that he 
requires constant or near-constant systemic therapy for 
dermatitis such as corticosteroids as would be required for a 
rating in excess of 40 percent under Diagnostic Code 7806 (for 
dermatitis).  An additional rating under Diagnostic Code 7806 
would not be appropriate, as eczema is a factor for evaluation 
under Diagnostic Code 7121.  To award an additional rating for 
dermatitis under Diagnostic Code 7806 in addition to the current 
rating for post-phlebitic syndrome under Diagnostic Code 7121 
would thus constitute pyramiding.  See 38 C.F.R. § 4.14 (2010).

The disability has not been shown to involve any factors that 
warrant evaluation under any other provision of VA's rating 
schedule.  As the venous thrombosis of the left leg, to include 
post phlebitis syndrome and stasis dermatitis, is manifested by 
persistent edema and stasis pigmentation with intermittent 
ulceration, a rating in excess of 40 percent is not warranted.

The Board has also considered whether the disability at issue 
presents such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extra-schedular ratings is warranted.  See 38 
C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996).  In this case there are no exceptional or unusual 
factors with regard to the Veteran's venous thrombosis of the 
left leg, to include post phlebitis syndrome and stasis 
dermatitis.  The threshold factor for extra-schedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluation for that service-connected disability is 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) 
("[R]ating schedule will apply unless there are 'exceptional or 
unusual' factors which render application of the schedule 
impractical.").  Here, the rating criteria reasonably describe 
the Veteran's disability levels and symptomatology, and provide 
for consideration of greater disability and symptoms than 
currently shown by the evidence.  Thus, his disability picture is 
contemplated by the rating schedule, and the assigned schedular 
evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted.

For all the foregoing reasons, the Board finds that there is no 
basis for a staged rating of the Veteran's venous thrombosis of 
the left leg, to include post phlebitis syndrome and stasis 
dermatitis, pursuant to Hart, and that the claim for higher 
rating must be denied.  In reaching this conclusion, the Board 
has considered the applicability of the benefit of the doubt 
doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claim for a higher rating, that doctrine is 
not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

New and material evidence was received to reopen a claim for 
entitlement to service connection for pulmonary embolism of both 
lungs; to this extent, the appeal is granted.

Service connection for pulmonary embolism of both lungs is 
granted.

A rating in excess of 40 percent for venous thrombosis of the 
left leg, to include post phlebitis syndrome and stasis 
dermatitis, is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


